Jordan, Judge.
Lela M. Beasley filed a petition in the Superior Court of Appling County for the adoption of a child. The petition alleged that her son, Brooks A. Beasley, the father of the child sought to be adopted, was dead and that the child’s mother, Joyce Beasley Sexton, had lost her parental rights to said child by reason of abandonment. The mother filed an answer to the petition in which she denied that she had abandoned her child, and the case proceeded to an interlocutory hearing. Upon the conclusion of the interlocutory hearing, the court, acting under the provisions of Code Ann. § 74-413, dismissed the petition on the ground that the abandonment of the child by his mother had not been shown by the evidence. The exception is to that judgment. Held:
The evidence in this case clearly authorized the finding that the child sought to be adopted had not been abandoned by his mother within the contemplation of our adoption laws (Ga. L. 1941, pp. 300, 301; Code Ann. § 74-403 (2)), and the trial court did not abuse its discretion in dismissing the petition for adoption. Johnson v. Strickland, 88 Ga. App. 281 (76 SE2d 533).

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.